



COURT OF APPEAL FOR ONTARIO

CITATION: Mazza v. Ornge Corporate Services Inc., 2016 ONCA
    753

DATE: 20161018

DOCKET: C61766

Strathy C.J.O., LaForme and Benotto JJ.A.

BETWEEN

Christopher Mazza

Plaintiff (Appellant)

and

Ornge
    Corporate Services Inc. formerly known as Ornge Peel Ltd.,

Ornge, and Ornge Global
    Real Estate Inc.

Defendant (Respondents)

Alfred Schorr, for the appellant

Jeffrey Goodman and Edward ODwyer, for the respondent

Heard: October 11, 2016

On appeal from the judgment of Justice Sean F. Dunphy of
    the Superior Court of Justice, dated December 22, 2015.

ENDORSEMENT

[1]

The appellant entered into Minutes of Settlement
    with the trustee in bankruptcy of his former employer, releasing the bankrupt
    estate from his claim for termination of employment and from all other claims
    that could have been raised in the bankruptcy. He then brought similar claims
    against affiliated companies, asserting they were liable, as common employers,
    for the termination of his employment. He also asserted claims for interference
    with economic relations and conspiracy to injure, alleging that they conspired
    to use the bankruptcy process to defeat his legitimate claims.

[2]

His claims were dismissed on the respondents
    motion for summary judgment.

[3]

The motion judge found that the common employer
    argument could not succeed. There was no evidentiary basis for it, and the
    Employment Agreement and other documents executed by the appellant were, when
    properly interpreted, inconsistent with any joint liability of the alleged
    common employers.

[4]

The appellant argues that the motion judge should
    not have considered the common employer issue because the respondent had
    admitted, for the purpose of argument on the effect of the release given to the
    trustee, that the Ornge defendants were common employers. He also asserts that
    the issue was not pleaded or raised in the notice of motion.

[5]

We reject this submission. In their statement of
    defence the respondents denied that they were common employers. On the summary
    judgment motion, they argued that even if they
were
common
    employers, they were entitled to the benefit of the release given by the
    appellant to the trustee.

[6]

We also reject the appellants submission that
    the motion judge erred in requesting additional submissions on the common
    employer issue. Having found that this was an appropriate case for summary
    judgment, the motion judge was entitled to give appropriate directions to
    ensure that the parties submissions were properly focused on the issues raised
    by the evidence. He was entitled to ask the parties for further submissions on
    the issue of whether the common employer argument could succeed in light of the
    provisions of the Employment Agreement and the Master Management Agreement. The
    parties filed submissions in response to this request and, as the motion judge
    noted, neither party took the position that further evidence or argument was
    required to fairly deal with the issue.

[7]

We see no unfairness in either the procedure
    adopted by the motion judge. Nor do we see error in his analysis of the factual
    and legal issues. The common employment claim involved the interpretation of
    the Employment Agreement, the Master Management Agreement, and the Minutes of Settlement
    in the context of the factual matrix, including the inter-corporate
    relationships of the Ornge business, in which the appellant played a pivotal
    role and wore many hats.

[8]

The motion judges interpretation of those
    agreements is entitled to deference, in the absence of a palpable and
    overriding error in the assessment of the evidence or an extricable error of
    law: see S
attva Capital Corp. v. Creston Moly Corp
., 2014 SCC 53, 2
    S.C.R. 633, at paras. 50-55. The appellant has demonstrated neither. The motion
    judge correctly held that the appellants common employer claim was not
    supported by the facts as the appellant adduced no evidence in support of that
    claim. As well, that claim was precluded by motion judges interpretation of
    the agreements  an interpretation that was reasonable. The Employment Agreement
    identified only one employer and contained an express release of claims against
    affiliated corporations.

[9]

The motion judge did not misapply the burden of
    proof as the appellant asserts. He simply applied the well-established rule
    that both parties on a summary judgment motion have an obligation to put their
    best foot forward: See
Sweda Farms Ltd. v. Egg Farmers of Ontario
, 2014
    ONSC 1200, at para. 32, affd 214 ONCA 878. The appellant did not swear an
    affidavit on the motion. He simply relied on an affidavit filed by his wife.
    Considering that the appellant was one of the architects of the corporate
    structure and the senior officer of the corporate entity, the motion judge was
    entitled to draw an adverse inference from his failure to adduce personal
    evidence.

[10]

In the circumstances, it is unnecessary to
    address the appellants submission concerning the effect of the release in
    light of s. 129 of the
Courts of Justice Act
, R.S.O. 1990, c C.43
. 
    This submission was not raised in the court below, and it is based on the
    argument that the respondents were common employers, an argument the motion
    judge properly rejected.

[11]

The appellant did not pursue his argument that
    the motion judge erred in concluding that the conspiracy claim was a collateral
    attack on the bankruptcy process. Having filed a proof of claim and having
    settled his claim with the trustee, it was not open to him to challenge the
    validity of the bankruptcy in a subsequent proceeding.

[12]

The appeal is therefore dismissed, with costs
    payable to the respondent in the agreed amount of $12,500 inclusive of
    disbursements and all applicable taxes.

G.R.
    Strathy C.J.O.

H.S.
    LaForme J.A.

M.L.
    Benotto J.A.


